DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

After-final Amendment
Acknowledgment and entry is made of After-final Amendment filed August 18, 2021.  Claims 34 and 36 are amended.  Claim 49 is canceled.  Claims 1-2, 5-6, 15, 17-21, 23, 25-27, 33-36 and 47-48 are pending.  

Allowable Subject Matter
Claims 1-2, 5-6, 15, 17-21, 23, 25-27, 33-36 and 47-48 are allowed.  The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record neither anticipates nor renders obvious the collective limitations of the claim, including a lamp post comprising: a support pole; a light module supported by the support pole, said light module comprising a light source; an antenna module supported by the support pole, said antenna module comprising an antenna configured for receiving and emitting cellular data; and a base station module, wherein the base station module comprises a housing and base station circuitry mounted in said housing, wherein the base station circuitry is coupled to the antenna, wherein the base station module is attached to an external surface of the support pole and carried by the support pole, and wherein the housing of the base station module has a first width extending in a first direction perpendicular to an axial direction of the support pole, said first width being inferior to an external diameter of the support pole, and has a second width extending in a second direction perpendicular to the first width and to the axial direction of the support pole, said second width being at least twice the external diameter of the support pole.  The best prior art of record, Lasier, discloses the claimed invention but fails to teach the specific dimensions of the housing of the base station module and its dimensionally relationship to the external diameter of the support pole.  Accordingly the claim is deemed patentable over the prior art of record.  Claims 2, 5-6 and 15 are allowable in that they are dependent on, and further limit claim 1.
Regarding claim 17, the prior art of record neither anticipates nor renders obvious the collective limitations of the claim, including a lamp post comprising: a support pole; a light module supported by the support pole, said light module comprising a light source; and a functional module, wherein the functional module comprises a housing and functional circuitry mounted in said housing, wherein the functional module is carried by the support pole, and wherein said housing comprises a ribbed frame, a fixing means within the housing of theMcDonnell Boehnen Hulbert & Berghoff LLP 300 South Wacker DriveChicago, IL 60606(312) 913-00014U.S. Application No. 16/642,500Response to Final Office Action Dated May 18, 2021functional module for fixing the ribbed frame against the external surface of the support pole, and one or more panels attached to the ribbed frame, so as to enclose the ribbed frame.  The best prior art of record, Lasier, discloses the claimed invention but fails to teach the housing of the functional module include a fixing means within the housing for fixing a ribbed frame against the surface of the support pole with one or more panels attached and enclosing the ribbed frame.  Accordingly the claim is deemed patentable over the prior art of record.  Claims 18-21, 23, 25-27, 33 and 47-48 are allowable in that they are dependent on, and further limit claim 17.
Regarding claim 34, the prior art of record neither anticipates nor renders obvious the collective limitations of the claim, including a lamp post comprising: a support pole; a light module supported by the support pole, said light module comprising a light source; and a first antenna module and a second antenna module which are arranged one above the other seen in an axial direction of the support pole and which are supported by the support pole, said first antenna module comprising a first housing and a first directional antenna arranged in said first housing and configured for receiving or emitting cellular data, said second antenna module comprising a second housing and a second directional antenna arranged in said secondMcDonnell Boehnen Hulbert & Berghoff LLP 300 South Wacker DriveChicago, IL 60606(312) 913-00017U.S. Application No. 16/642,500Response to Final Office Action Dated May 18, 2021housing and configured for receiving or emitting cellular data, said first and second antenna modules being rotatable around the axial direction of the support pole, such that said first and second antenna modules are individually orientable for orienting the directionality of the receiving and emitting of the first directional antenna and the second directional antenna, wherein the first and second housing each comprises a central portion including a passage for cables and wires, and at least one cover portion surrounding the central portion.  The best prior art of record, Lasier, discloses the claimed invention but fails to teach the first and second housing of the first and second antenna modules each comprises a central portion including a passage for cables and wires and at least one cover portion surround the central portion.  Accordingly the claim is deemed patentable over the prior art of record.  Claims 35-36 are allowable in that they are dependent on, and further limit claim 34.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P GRAMLING whose telephone number is (571)272-9082.  The examiner can normally be reached on Monday-Friday 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P GRAMLING/Primary Examiner, Art Unit 2875